DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11 December 2020, has been considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See listing of patent documents in paragraph [0027]. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Paragraph [0008] describes Fig 1 as showing an EVH procedure in a typical OR setting, paragraph [0025] describes Fig 1 as showing an existing EVH system. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
of the EVH device.” 
In paragraph [0053] line 2, the word “user” is missing in “the user can disengage the release”. 
In paragraphs [0010], [0012], [0028], [0029], [0030], and [0032] the word cannister should be spelled canister, with one “n”, to be consistent with terminology in the rest of the application, see paragraph [0011] for example.  
The reference element 202 is described in the specification in paragraph [0005] as a patient’s leg cavity, however, element 202 is shown in Fig 2C as a component of the surgical device. The reference element 202 is further used in paragraphs [0030]-[0032] and [0042] to describe a cavity included within the internal structure of the housing.
Appropriate correction is required.
Claim Objections
Claims 1 and 11 are objected to because “cannister” should be spelled “canister” to be consistent with the specification and the rest of the claims.
Claim 1 is objected to because the word “and” should be removed from “the body and having a distal end”.
Claim 11 is objected to because the word “the” is missing in the phrase “delivering the media from the cannister out the tapered tip”. 
Claims 13-15 are objected to because “the patient’s body part” is lacking antecedent basis.  
Claim 17 is objected to because there is no antecedent basis for “the surgical instrument”, however, there is antecedent basis for “the surgical device”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 recite the limitation "the conduit".  There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, claims 5 and 6 are being examined as each depending on claim 3 which provides antecedent basis for a conduit.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 makes reference to itself, not a claim previously set forth. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of examination, claim 16 is being interpreted as being dependent on claim 15 to account for the antecedent basis given in claim 15 for a “step of placing”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (US 4,357,940 A).
Regarding Claim 1, Muller discloses as best understood a surgical device (Figs. 1-18; Col. 2, Lns. 57-62 regarding a tissue pneumatic separator), the device comprising: a body (at tissue pneumatic separator 10, Fig. 1) designed to accommodate at least one canister (cartridge 12) of a media (carbon dioxide, Col. 3, Lns. 3-6), the body (at tissue pneumatic separator 10) having a distal end (at head portion 44); a tapered tip (head portion 44) disposed at the distal end (at head portion 44) of the body (at tissue pneumatic separator 10) and in fluid communication (through passages 36, 38, Fig. 5) with the canister (cartridge 12, Fig. 1), the tip (head portion 44) being designed for advancing the distal end (at head portion 44) to a site of interest (the head 44 . . . positioned adjacent to the tissue it is desired to separate, Col. 5, Ln. 65-Col. 6, Ln. 2) and through which media (carbon dioxide, Col. 3, Lns. 3-6) from the canister (cartridge 12) can be directed to the site of interest (the head 44... positioned adjacent to the tissue it is desired to separate, Col. 5, Ln. 65-Col. 6, Ln. 2); and a dispersion mechanism (plunger type controls 32, 34) coupled to the body (at tissue pneumatic separator 10) for controlled release of the media (carbon dioxide, Col. 3, Lns. 3-6) out the tapered tip (head portion 44).
Regarding Claim 2, Muller discloses the surgical device of claim 1, further comprises a canister connection point (at cartridge piercing structure 22, Fig. 1) coupling the canister (cartridge 12) of the media (carbon dioxide, Col. 3, Lns. 3-6) to the body (at tissue pneumatic separator 10).
Regarding Claim 3, Muller discloses the surgical device of claim 1, further comprises a conduit (passages 36, 38, Fig. 5) within the body (at tissue pneumatic separator 10, Fig. 1) for delivering the media (carbon dioxide, Col. 3, Lns. 3-6) from the canister (cartridge 12) to the tip (head portion 44).
Regarding Claim 5, Muller discloses as best understood the surgical device of claim 3, wherein the conduit (passages 36, 38, Fig. 5) is an insufflation conduit (the gas in turn then impinges on the tissue to be separated to provide the desired tissue separation, Col. 6, Lns. 2-4).
Regarding Claim 6, Muller discloses as best understood the surgical device of claim 3, wherein the conduit (passages 36, 38, Fig. 5) is an irrigation conduit (disperse radially as it leaves the head 44 . . . may be used for clean-up after tissue separation, Col. 6, Lns. 33-42).
Regarding Claim 7, Muller discloses the surgical device of claim 1, wherein the canister (cartridge 12, Fig. 1) is a pressurized canister (the cartridge 12 is filled with carbon dioxide . . . under pressure of 850 psi, Col. 3, Lns. 3-6).
Regarding Claim 8, Muller discloses the surgical device of claim 1, wherein the canister (cartridge 12, Fig. 1) is a pressurized from approximately 800 psi to 1200 psi (the cartridge 12 is filled with carbon dioxide . . . under pressure of 850 psi, Col. 3, Lns. 3-6).
Regarding Claim 9, Muller discloses the surgical device of claim 1, wherein the media (carbon dioxide, Col. 3, Lns. 3-6) in the canister (cartridge 12, Fig. 1) is an insufflation fluid (the gas in turn then impinges on the tissue to be separated to provide the desired tissue separation, Col. 6, Lns. 2-4) or an irrigation fluid (disperse radially as it leaves the head 44... may be used for clean-up after tissue separation, Col. 6, Lns. 33-42).
Regarding Claim 10, Muller discloses the surgical device of claim 1, wherein the media (carbon dioxide, Col. 3, Lns. 3-6) in the canister (cartridge 12, Fig. 1) is CO2 (carbon dioxide, Col. 3, Lns. 3-6).
Regarding Claim 11, Muller discloses as best understood a method for delivering media (Figs. 1-18; Col. 2, Lns. 57-62 regarding controlling feeding of gas) comprising: providing a surgical device (tissue pneumatic separator 10, Fig. 1) having a tapered tip (head portion 44) at a distal end (at head portion 44) of the device (tissue pneumatic separator 10), at least one canister (cartridge 12) of media (carbon dioxide, Col. 3, Lns. 3-6) in fluid communication (through passages 36, 38, Fig. 5) with the tapered tip (head portion 44, Fig. 1), and a dispersion mechanism (plunger type controls 32, 34) for controlled release of the media (carbon dioxide, Col. 3, Lns. 3-6) through the surgical device (tissue pneumatic separator 10) and out of the tapered tip (head portion 44); directing the tapered tip (head portion 44) to a site of interest (the head 44 . . . positioned adjacent to the tissue it is desired to separate, Col. 5, Ln. 65-Col. 6, Ln. 2); and delivering the media (carbon dioxide, Col. 3, Lns. 3-6) from the canister (cartridge 12) out the tapered tip (head portion 44) to the site of interest (the head 44. . . positioned adjacent to the tissue it is desired to separate, Col. 5, Ln. 65-Col. 6, Ln. 2) in a controlled manner (through plunger type controls 32, 34).
Regarding Claim 13, Muller discloses as best understood the method of claim 11, wherein the media delivering step (from head portion 44, Fig. 1, carbon dioxide, Col. 3, Lns. 3-6) includes insufflating a patient's body part (the gas in turn then impinges on the tissue to be separated to provide the desired tissue separation, Col. 6, Lns. 2-4).
Regarding Claim 14, Muller discloses as best understood the method of claim 11, wherein the media delivering step (from head portion 44, Fig. 1, carbon dioxide, Col. 3, Lns. 3-6) includes irrigating a patient's body part (disperse radially as it leaves the head 44... may be used for clean-up after tissue separation, Col. 6, Lns. 33-42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 4,357,940 A) in view of Kasahara et al. (US 2010/0292533 A1), hereinafter Kasahara. 
Regarding Claim 4, Muller discloses the surgical device of claim 1. Muller fails to explicitly disclose wherein the surgical device is an endoscopic vessel harvesting device. Kasahara is in the art of a surgical operating device (Para. [0004]) and teaches wherein a surgical device is an endoscopic vessel harvesting device (an endoscopic tissue harvesting device, Para. [0089], the harvesting of a blood vessel, Para. [0087]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Muller with the teaching of Kasahara for the purpose of providing an endoscopic procedure for harvesting and thereby ensure that blood vessels can be harvested for cardiac bypass surgery (Kasahara, Para. [0087]).
Regarding Claim 12, Muller discloses the method of claim 11. Muller fails to explicitly disclose wherein the method is performed during an endoscopic vessel harvesting procedure. Kasahara is in the art of a surgical operating device (Para. [0004]) and teaches wherein a method is performed during an endoscopic vessel harvesting procedure (an endoscopic tissue harvesting device, Para. [0089], the harvesting of a blood vessel, Para. [0087]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Muller with the teaching of Kasahara for the purpose of providing an endoscopic procedure for harvesting and thereby ensure that blood vessels can be harvested for cardiac bypass surgery (Kasahara, Para. [0087]).
Regarding Claim 15, Muller discloses as best understood the method of claim 11. Muller fails to explicitly disclose further comprising placing a sealing device at an incision site on a patient's body part to create a gas seal. Kasahara is in the art of a surgical operating device (Para. [0004]) and teaches further comprising placing (as shown in Fig. 16) a sealing device (trocar 1) at an incision site (incision 64) on a patient's body part (at knee 62) to create a gas seal (at airtight ring 7, Fig. 15, the gas does not leak to the exterior at this time, since insertion cylinder member 36 is tightly attached to airtight ring 7, Para. 
Regarding Claim 16, modified Muller discloses as best understood the method of claim 15. Muller fails to explicitly disclose wherein the step of placing further comprises adhering, by an adhesive disposed over at least a portion of a surface of the sealing device the incision site. Kasahara is in the art of a surgical operating device (Para. [0004]) and teaches wherein a step of placing further comprises adhering (through adhesive layer 9, Fig. 15), by an adhesive (adhesive layer 9) disposed over at least a portion of a surface (bottom surface of trocar 1) of a sealing device (trocar 1) an incision site (incision 64, Fig. 16). it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Muller with the teaching of Kasahara for the purpose of providing an adhesive layer of a trocar to an epidermis and thereby ensure that separation does not occur even in the event of horizontal or vertical movement (Kasahara, Para. [0131]).
Regarding Claim 17, modified Muller discloses as best understood the method of claim 16, further comprising advancing the tip (head portion 44, Fig. 1) of the surgical device (tissue pneumatic separator 10) to a target anatomical structure (impinges on the tissue to be separated, Col. 6, Lns. 2-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/27/2022